Citation Nr: 9900953	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to April 
1968.



This claim initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in June 1996.  By means of a January 
1998 decision, the Board, in pertinent part, remanded this 
claim in order to secure additional medical evidence.  The 
requested actions have been completed, and the case has been 
returned to the Board for further appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he injured his right 
knee during service, and that service connection is warranted 
therefor.  In particular, he alleges that, following a post-
service traumatic injury to his right lower extremity that 
necessitated a below-the-knee amputation of his right leg, he 
subsequently required additional amputation of his right leg, 
above the knee, as a consequence of problems attributable to 
his inservice right knee disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.



2.  Amputation of the veteran's right lower extremity above 
the knee, following amputation below the knee, is not shown 
to be related to service, or to either right knee problems 
shown therein or which could be presumed to have been 
manifested during service.


CONCLUSION OF LAW

A right knee disability, to include right knee traumatic 
arthritis, that would have resulted in additional amputation 
of the right lower extremity was not incurred in or 
aggravated by active service, nor may any such disability be 
presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been secured or 
sought by VA, are available.  The Board accordingly finds 
that all relevant evidence has been developed, and that the 
duty to assist the veteran, as required by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

As indicated on the first page of this decision, the issue on 
appeal has been classified as entitlement to service 
connection for a right knee disability.  However, the veteran 
is not actually requesting service connection for any such 
disability, in the sense that he is seeking benefits for 
current right knee impairment.  Rather, he states that, 
following service, he incurred an industrial accident that 
required amputation of his right leg below the right knee; 
that, several years later, he was 

required to undergo a second, above-the-knee amputation of 
his right leg; and that the second amputation was 
necessitated by right knee problems that impeded his use of a 
prosthesis and which were due to right knee problems that 
began during his period of active service.

The question, therefore, that is before the Board is not 
whether a current right knee disability was incurred in or 
aggravated by service (or could be presumed to have been 
incurred during service).  Rather, the questions that the 
Board must resolve are whether the second amputation was 
attributable to a right knee problem that was incurred in or 
aggravated by service (or could be presumed to have been 
incurred during service), or whether the second amputation 
was in any other manner related to or attributable to 
service.  After a review of the record, the Board finds that 
the evidence does not support the veteran's contentions, that 
these questions must be answered in the negative, and that 
his claim must accordingly be denied.

The Board acknowledges that the veteran's service medical 
records reflect repeated treatment for right knee problems, 
and that diagnoses that were rendered included right knee 
chondromalacia.  Post service records show that in March 
1970, approximately two years subsequent to his separation 
from service, he caught his right leg in an auger in a 
sawmill, an accident that apparently resulted in immediate 
and traumatic amputation of the right lower extremity at the 
ankle, and subsequent surgical amputation of the right lower 
extremity below the knee.  Thereafter, beginning in February 
1971, private medical records show complaints by him of right 
knee pain, described predominately as a "burning" and 
"drawing" pain, as opposed to an aching pain; records dated 
thereafter cite complaints of increasing pain, and note an 
impaired gait.  

While these records show the presence of right knee traumatic 
arthritis, they also show that the veteran's right lower 
extremity problems, and in particular problems relating to 
his use of his prosthesis, were attributed to phantom pain 
and, later, to problems with the skin covering the stump.  An 
August 1972 treatment record notes the following 
"Recommendations":  "While a patellectomy might relieve a 
portion 

of the [veteran's] knee pain, it will do nothing toward 
providing adequate skin coverage that will not break down 
with the use of a prosthesis.  I believe that if this man is 
going to become a successful prosthetic wearer day in and day 
out, he is going to need a stump with adequate skin coverage 
which cannot be obtained with the present stump."  An above-
the-knee amputation was thereafter performed; a private 
medical record, identified as a "discharge note" and dated 
later in August 1972, notes that the veteran had been 
admitted for that amputation with a right below-the-knee 
stump that was "covered with split thickness graft and unable 
to withstand pressures of a below knee amputation."

The Board notes, in that regard, that, in a statement 
proffered in July 1998, under VA auspices, the same physician 
who treated the veteran in the early- and mid-1970s in the 
former's capacity as a private physician indicates that he 
has reviewed the veteran's claims file, and that the veteran 
"had an above knee amputation because of the poor skin 
coverage on his stump which broke down with prolonged wear of 
the prosthesis and for pain in his knee.  A portion of that 
pain was due to chondromalacia of the patella.  One 
orthopedic surgeon advocated a patellectomy.  I did not agree 
with that because [the veteran] would have still had poor 
skin coverage which would not have permitted prosthetic wear.  
It is for that reason, the patient requested an above knee 
amputation.  It was the skin condition (split thickness 
coverage adherent to bone) that necessitated the revision of 
the below knee amputation to an above knee amputation."  
(Emphasis added.)

In brief, the medical evidence, and in particular the 
evidence compiled contemporaneous with the veteran's two 
right lower extremity amputations, does not contain clinical 
findings to the effect that the second amputation was 
necessitated by a right knee problem that began during the 
veteran's active service, or by any such problem that could 
be presumed to have been incurred therein.  In addition, it 
must be noted that, while these records refer to the 
presence, at the time of the second amputation, of right knee 
traumatic arthritis, it is not shown that this disorder was 
the cause of the problems that required the second amputation 
or, for 

that matter, that this arthritis was related to his inservice 
right knee chondromalacia (as opposed to being etiologically 
related to a post service traumatic incident, such as that 
which necessitated the first amputation).  

Finally, the Board must point out that the veteran has not 
established that he has the medical expertise requisite for 
rendering clinical findings or conclusions that pertain to 
medical etiology.  In the absence of any such expertise, his 
contention to the effect that his second right lower 
extremity amputation was necessitated by a right knee 
disability related to service is no more than unsupported 
conjecture and, as such, is of no probative value whatsoever.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  These 
unsupported contentions must be balanced against the clinical 
evidence, which, to reiterate, clearly does not demonstrate 
that the second right lower extremity amputation was related 
to any inservice right knee problem.  His claim, accordingly, 
must be denied.


ORDER

Service connection for a right knee disability is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 

	(CONTINUED ON NEXT PAGE)



Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
